United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3243
                                   ___________

Kimberly Ann Barnes,                 *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
National Archives Records            *
Administration, John W. Carlin,      * [UNPUBLISHED]
Archivist,                           *
                                     *
            Appellee.                *
                                ___________

                             Submitted: August 23, 2004
                                Filed: August 27, 2004
                                 ___________

Before SMITH, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Kimberly Ann Barnes appeals following the district court’s1 adverse grant of
summary judgment in her employment-discrimination action brought under Title VII,
the American with Disabilities Act of 1990, the Rehabilitation Act of 1993, and the
Notification and Federal Employee Anti-Discrimination and Retaliation Act of 2002,


      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
against her employer, the United States National Archives and Records
Administration. Having carefully reviewed the record de novo, see Winkle v. S.W.
Bell Tel. Co., 195 F.3d 418, 420 (8th Cir. 1999) (standard of review), we affirm for
the reasons explained by the district court. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-